NO. 07-05-0320-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                 SEPTEMBER 23, 2005
                           ______________________________

                          IN RE TIMOTHY HEMBREE, RELATOR
                           _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       By this original proceeding, relator Timothy Hembree, acting pro se,1 seeks a writ

of mandamus to compel the judge of the 31st District Court of Gray County to dismiss a

detainer filed against relator with the Oklahoma Corrections Department, resulting from

relator’s indictment in cause number 6444 in the 31st District Court of Gray County, Texas.

We dismiss the petition.


       Rule 52.3 of the Texas Rules of Appellate Procedure prescribes the mandatory

contents of a petition for mandamus. Specifically, relator has failed to comply with

subparagraphs (a), (b), (c), (d), (e), (f), (h) and (j) of Rule 52.3.




       1
       A pro se litigant is held to the same standards as licensed attorneys and must
comply with applicable laws and rules of procedure. Holt v. F.F. Enterprises, 990 S.W.2d
756, 759 (Tex.App.–Amarillo 1998, pet. denied).
       Thus, because relator has not complied with the requirements of Rule 52 of the

Texas Rules of Appellate Procedure, we dismiss this proceeding.2




                                                   Mackey K. Hancock
                                                       Justice




       2
        Further, while relator makes reference to the Interstate Agreement on Detainers
Act, [TEX . CODE CRIM . PROC . ANN .] art. 51.14 (Vernon 1979), neither the facts recited in his
petition nor the uncertified documents appended to it reflect that he has complied with the
requirements of that Act. In fact, one of the exhibits appended to relator’s petition appears
to be a memorandum to relator, dated August 12, 2005, from a correctional officer of the
Oklahoma institution in which he apparently is incarcerated, in which the officer offers to
assist him with the “paperwork” required under the Act. For that reason, also, relator has
not demonstrated entitlement to the writ he seeks from this court. See Canadian
Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding).

                                               2